Exhibit 10.48B

RESIGNATION AND RETIREMENT AGREEMENT

THIS RESIGNATION and RETIREMENT AGREEMENT (the “Agreement”) is made and entered
into as of November 19, 2015, by and between CSG SYSTEMS INTERNATIONAL, INC.
(“CSGS”), a Delaware corporation, CSG SYSTEMS, INC. (“Systems”), a Delaware
corporation, and PETER E. KALAN (the “Executive”).  CSGS and Systems
collectively are referred to in this Resignation and Retirement Agreement as the
“Company”.

WI T N E S S E T H:

WHEREAS, the Executive and the Company are parties to that certain Restated
Employment Agreement dated May 29, 2008, as amended in August 2008, (the
“Employment Agreement”), pursuant to which the Executive serves as the Company’s
Chief Executive Officer;

WHEREAS, the Executive intends to retire from the Company as Chief Executive
Officer, and the parties mutually desire to arrange for the retirement to be
under certain terms and conditions intended to provide Executive with
compensation for his services with the Company; and

WHEREAS, in consideration of the mutual promises contained herein, the parties
hereto are willing to enter into this Agreement upon the terms and conditions
herein set forth.

NOW, THEREFORE, in consideration of the mutual promises, the terms and
provisions set forth herein, the mutual benefits to be gained by the performance
thereof and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

1.Continued Employment;.  Executive will continue his employment as Chief
Executive Officer of the Company until December 30, 2015 (the “Resignation
Date”); thereafter, Executive will cease to be the Chief Executive Officer of
the Company but will continue his employment as a non-executive employee of the
Company until March 31, 2016 (the “Retirement Date”), and the Company agrees in
all events (other than Executive's death or termination for Cause) to continue
Executive's employment from the date of this Agreement through the Retirement
Date regardless of any disability of Executive and will not take any action to
terminate the employment of Executive prior to March 31, 2016, except for Cause
and only in the event that Cause actually exists.  Until the Resignation Date,
Executive will continue to have the responsibilities, duties, and authorities
currently associated with his position as Chief Executive Officer of the
Company.  Executive hereby resigns as an officer and director of CSGS and
Systems, effective as of the Resignation Date; and the Company and Executive
will use their respective best efforts to effect the Executive's resignation
from all positions with any direct or indirect subsidiaries or affiliates of
CSGS other than Systems as soon as practicable after the Resignation
Date.  After the Resignation Date, Executive’s employment will be in a
non-executive, non-officer capacity to assist, as requested, with the Company's
management transition.  After the Resignation Date, Executive (1) will not have
any duties or perform any functions for the Company or any subsidiary or
affiliate of the Company corresponding to the

 

1

437028.5

--------------------------------------------------------------------------------

duties or functions of an officer of the Company or any subsidiary or affiliate
of the Company and (2) will not perform any policy making functions for the
Company or any subsidiary or affiliate of the Company.

(a)Compensation in Respect of Continued Employment.

(i)General.  Executive’s base salary, perquisites, and expense reimbursements
through the Resignation Date will remain the same as those in effect as of the
date of this Agreement.

(ii)Annual Bonus.  Executive will be entitled to the payment of his Bonus Award
for 2015 (the “2015 Bonus”) pursuant to the CSG Systems International, Inc.
Performance Bonus Program and related Performance Bonus Plan, and such Bonus
Award shall be paid on or prior to March 15, 2016, at the same time that 2015
Bonus Awards under such Plan are paid to the other members of the Company's
senior management team.  The Company anticipates but does not guarantee that
Executive will receive the maximum allowable bonus under the CSG Systems
International, Inc. Performance Bonus Program and related 2015 Performance Bonus
Plan.   

(iii)Equity Incentives.  Executive’s existing Restricted Stock Awards from CSGS
will continue to vest and be earned and payable to Executive (to the extent
applicable) in accordance with their terms through March 31, 2016.  

(iv)Amendment to Vesting Schedule Upon Retirement.  The Compensation Committee
(the "Committee") of the Board of Directors of CSGS will modify the Executive’s
outstanding time-based Restricted Stock Awards set forth in Exhibit A hereto to
provide for accelerated vesting prior to March 31, 2016, to the extent set forth
in Exhibit A.

(b)Compensation in Respect of Continued Employment From Resignation Date Through
Retirement Date.  The Company (1) will pay Executive a monthly salary of $2,000
in periodic installments for his services during the period from the Resignation
Date through the Retirement Date and (2) until the Retirement Date, at the
expense of the Company, will continue to provide to Executive and his eligible
dependents individual or group medical, hospital, dental, and long-term
disability insurance coverages and group life insurance coverage comparable to
those coverages which are provided to the Company's then senior
executives.  Such salary shall be paid according to customary Company payroll
practices.

(c)Death of Executive.  If Executive dies prior to the required certification by
the Committee that the applicable Performance Goals for the payment of
Executive's 2015 Bonus have been satisfied and such certification by the
Committee subsequently occurs, then the Committee will direct the Company to pay
the 2015 Bonus in full to Executive's estate concurrently with the Company’s
payment of other Bonus Awards for 2015.  If Executive dies prior to the vesting
of Executive’s time-based Restricted Stock Awards which are scheduled to vest on
or prior to March 31, 2016, then the Committee will waive the requirement that
Executive be employed by the Company on the 2016 vesting dates of such
Restricted Stock Awards and will direct the Company to cause the issuance to
Executive’s estate of the time-

 

 

2

437028.5

 

2 = 1, = "1"  ) = 1

--------------------------------------------------------------------------------

based Award Shares which would have vested in Executive on or prior to March 31,
2016, pursuant to such time-based Restricted Stock Awards if Executive had not
died, subject to applicable tax withholding requirements.  If Executive dies
prior to the vesting of Executive’s  performance-based Restricted Stock Awards
which would vest in Executive on or prior to March 31, 2016, if the Committee
certifies the attainment of the 2015 Performance Goals applicable to such
Restricted Stock Awards and such certification by the Committee subsequently
occurs, then the Committee will direct the Company to cause the issuance to
Executive’s estate of the performance-based Award Shares which would have vested
in Executive on or prior to March 31, 2016, pursuant to such performance-based
Restricted Stock Awards if Executive had not died, subject to applicable tax
withholding requirements.

 

2.Definition of "Cause".  For purposes of this Agreement, "Cause" means only (i)
Executive's confession or conviction of theft, fraud, embezzlement, or other
crime involving dishonesty, (ii) Executive's certification of materially
inaccurate financial or other information pertaining to the Company or any of
the subsidiaries of the Company with actual knowledge of such inaccuracies on
the part of Executive, (iii) Executive's refusal or willful failure to cooperate
with an investigation by a governmental agency pertaining to the financial or
other business affairs of the Company or any of the subsidiaries of the Company
unless such refusal or willful failure is based upon a written directive of the
Board of Directors of CSGS or the written advice of counsel, (iv) a material
breach by Executive of any of his fiduciary duties to the Company or any of the
subsidiaries of the Company and, if such breach is curable, Executive's failure
to cure such breach within ten (10) days after Executive's receipt of a written
notice from the Board of Directors of CSGS setting forth in reasonable detail
the particulars of such breach, or (v) willful misconduct or fraud on the part
of Executive in the performance of Executive's duties under this agreement as
determined in good faith by the Board of Directors of CSGS.  

3.Employment Agreement Superseded.  Except as specifically set forth in Section
4 below, this Agreement will supersede the Employment Agreement in its entirety
as of the Resignation Date, and the Employment Agreement will cease to have any
further force and effect from and after the Resignation Date.  For avoidance of
doubt, the reference herein to certain terms defined in the Employment Agreement
shall not operate to give any force or effect to the Employment Agreement.  The
Executive acknowledges and agrees that, by signing this Agreement, he is aware
that he is waiving any and all legal right to compensation under the Employment
Agreement after December 30, 2015.  

4.Continuing Obligations.  The following provisions of the Employment Agreement
are incorporated herein by reference and shall remain in effect from and after
the Resignation Date as follows:

(a)Nondisclosure.  Paragraph 11 of the Employment Agreement (regarding the
nondisclosure of confidential information, trade secrets, or proprietary data)
shall remain in effect in accordance with its provisions;

(b)Non-Solicitation of Employees.  Paragraph 18 of the Employment Agreement
(regarding the non-solicitation of employees) shall remain in effect for a
period of

 

 

3

437028.5

 

3 = 1, = "1"  ) = 1

--------------------------------------------------------------------------------

two (2) years after the Retirement Date (rather than one (1) year as currently
stated in such Paragraph 18); and

(c)Post-Termination Noncompetition.  Paragraph 19 of the Employment Agreement
(regarding post-termination noncompetition) shall remain in effect for a period
of two (2) years after the Retirement Date (rather than one (1) year as
currently stated in such Paragraph 19).

5.Nonassignability.  Except for those rights that may accrue to the Executive’s
family or estate in the event of his death or disability, neither this Agreement
nor any right or interest hereunder shall be subject, in any manner, to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance or
charge, whether voluntary or involuntary, by operation of law or otherwise, and
any attempt at such shall be void; provided, that any such benefit shall not in
any way be subject to the debts, contract, liabilities, engagements or torts of
the Executive, nor shall it be subject to attachment or legal process for or
against the Executive.

6.Entire Agreement Modification.  This Agreement sets forth the entire agreement
and understanding of the parties concerning the subject matter hereof and
supersedes all prior agreements, arrangements and understandings relative to
that subject matter including, without limitation, the Employment Agreement
(except as specifically set forth in Section 4 above).  No term or provision
hereof may be modified or extinguished, in whole or in part, except by a writing
which is dated and signed by the parties to this Agreement.  No waiver of any of
the provisions or conditions of this Agreement or of any of the rights, powers
or privileges of a party will be effective or binding unless in writing and
signed by the party claimed to have given or consented to such waiver.  No
representation, promise or inducement has been made to or relied upon by or on
behalf of either party concerning the subject matter hereof which is not set
forth in this Agreement.  In particular, the Executive acknowledges and agrees
that he is not entitled to receive from the Company any severance, incentive or
other compensation or payment related to his services to the Company or the
termination thereof, other than the consideration specifically set forth herein.

7.Waiver.  No term or condition of this Agreement shall be deemed to have been
waived, nor shall there be an estoppel against the enforcement of any provision
of this Agreement, except by written instrument of the party charged with such
waiver or estoppel.

8.Notices.  All notices or communications hereunder shall be in writing,
addressed as follows:

To the Company:

 

CSG Systems International, Inc.

9555 Maroon Circle

Englewood, CO 80112

Attn:  General Counsel

 

 

 

4

437028.5

 

4 = 1, = "1"  ) = 1

--------------------------------------------------------------------------------

CSG Systems, Inc.

9555 Maroon Circle

Englewood, CO 80112

Attn:  General Counsel

 

To the Executive:

 

At the address, e-mail, or fax number of record in the Company’s file.

 

All such notices shall be conclusively deemed to be received and shall be
effective; (i) if sent by hand delivery, upon receipt, (ii) if sent by e-mail,
telecopy or facsimile transmission, upon confirmation of receipt by the sender
of such transmission, or (iii) if sent by registered or certified mail, on the
fifth day after the day on which such notice is mailed.

9.Source of Payments.  All cash payments provided in this Agreement will be paid
from the general funds of the Company.  The Executive’s status with respect to
amounts owed under this Agreement will be that of a general unsecured creditor
of the Company.

10.Federal Income Tax Withholding.  The Company may withhold from any benefits
payable under this Agreement all federal, state, city or other taxes to the
extent required pursuant to any law or governmental regulation or ruling.

11.Severability.  If any provision of this Agreement is held to be invalid,
illegal or unenforceable, in whole or part, such invalidity will not affect any
otherwise valid provision, and all other valid provisions will remain in full
force and effect.

12.Counterparts.  This Agreement may be executed in two or more counterparts,
each of which will be deemed an original, and all of which together will
constitute one document.

13.Titles.  The titles and headings preceding the text of the paragraphs and
subparagraphs of this Agreement have been inserted solely for convenience of
reference and do not constitute a part of this Agreement or affect its meaning,
interpretation or effect.

14.Section 409A Compliance.

(a)Each payment under this Agreement, including each payment in a series of
installment payments, is intended to be a separate payment for purposes of
Treas. Reg. § 1.409A-2(b), and is intended to be: (i) exempt from Section 409A
of the Code, the regulations and other binding guidance promulgated thereunder
(“Section 409A”), including, but not limited to, by compliance with the
short-term deferral exemption as specified in Treas. Reg. § 1.409A-1(b)(4) and
the involuntary separation pay exception within the meaning of Treas. Reg. §
1.409A-1(b)(9)(iii), or (ii) in compliance with Section 409A, including, but not
limited to, being paid pursuant to a fixed schedule or specified date pursuant
to Treas. Reg. § 1.409A-3(a) and the provisions of this Agreement will be
administered, interpreted and construed accordingly.  Notwithstanding the
foregoing provisions of this Agreement, if the payment of any

 

 

5

437028.5

 

5 = 1, = "1"  ) = 1

--------------------------------------------------------------------------------

compensation or benefits under this Agreement would be subject to additional
taxes and interest under Section 409A because the timing of such payment is not
delayed as provided in Section 409A(a)(2)(B)(i) of the Code, and Executive
constitutes a specified employee within the meaning of Section 409A(a)(2)(B)(i)
of the Code, then any such payments that Executive would otherwise be entitled
to during the first six months following Executive’s separation from service
within the meaning of Section 409A(a)(2)(A)(i) of the Code shall be accumulated
and paid on the date that is six months after Executive’s separation from
service (or if such payment date does not fall on a business day of the Company,
the next following business day of the Company), or such earlier date upon which
such amount can be paid under Section 409A without being subject to such
additional taxes and interest.

(b)All taxable reimbursements pursuant to this Agreement shall be made in
accordance with Treas. Reg. § 1.409A-3(i)(l)(iv) such that the reimbursements
will be deemed payable at a specified time or on a fixed schedule relative to a
permissible payment event.  Specifically, the amounts reimbursed under this
Agreement during the Executive’s taxable year may not affect the amounts
reimbursed in any other taxable year (except that total reimbursements may be
limited by a lifetime maximum under a group health plan), the reimbursement of
an eligible expense shall be made on or before the last day of the Executive’s
taxable year following the taxable year in which the expense was incurred, and
the right to reimbursement is not subject to liquidation or exchange for another
benefit.

15.Governing Law; Venue.  This Agreement will be construed and enforced in
accordance with the laws of the State of Colorado.  Any suit, action or other
legal proceeding arising out of this Agreement shall be brought in the state or
federal courts having jurisdiction in Denver, Colorado.  Each of the Executive
and the Company consents to the jurisdiction of any such court in any such suit,
action, or proceeding and waives any objection that it may have to the laying of
venue of any such suit, action, or proceeding in any such court.

16.Terms.  The term “affiliate” means any subsidiary, any officer, director or
employee of the Company or any subsidiary, and any former officer, director or
employee of the Company or any subsidiary.

17.Successor Obligations.  The Company will require any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place.  As used in this Agreement, “Company” shall mean the Company as
hereinbefore defined and any successor to its business and/or assets as
aforesaid which assumes and agrees to perform this Agreement by operation of
law, or otherwise.

18.Reimbursement of Attorney Fees.  The Company shall reimburse Executive for
attorney fees incurred in the negotiation of this Agreement, promptly upon
receipt of documentation of such fees.

 

 

6

437028.5

 

6 = 1, = "1"  ) = 1

--------------------------------------------------------------------------------

19.Directors and Officers Insurance Coverage.  

(a)General.  The Company hereby covenants and agrees that, so long as the
Executive shall continue to serve as an officer or director of the Company and
thereafter so long as the Executive shall be subject to any possible proceeding
by reason of the fact that Executive was an officer or director of the Company,
the Company shall, subject to Section 19(b) below, use reasonable efforts to
obtain and maintain in full force and effect directors’ and officers’ liability
insurance (“D&O Insurance”) in reasonable amounts from established and reputable
insurers, and Executive shall be a covered party under such D&O Insurance to the
maximum extent of the coverage available for any director or officer of the
Company.

(b)Commercial Reasonableness.  Notwithstanding the foregoing, the Company shall
have no obligation to obtain or maintain D&O Insurance if the Company determines
in good faith that such insurance is not reasonably available, the premium costs
for such insurance are disproportionate to the amount of coverage provided, or
the coverage is reduced by exclusions so as to provide an insufficient benefit.

(c)Change in Control.  In the event of a Change in Control pursuant to which the
Company or any successor is obligated to provide D&O Insurance for a period of
time following the effective date of the transaction or to purchase a D&O
Insurance tail policy, Executive shall be a covered party under such D&O
Insurance or tail policy to the maximum extent of the coverage available for any
director or officer of the Company.

20.Waiver and Release.  Promptly after the Retirement Date, Executive will
deliver to the Company a waiver and release of all claims against the Company
and its officers, directors, agents, and employees, known and unknown, in a form
mutually acceptable to the Company and Executive, containing provisions
customarily included in a release executed by an employee in consideration of
payments or benefits received by the employee in connection with the employee's
termination of employment.

 

 

 

[END OF PAGE]


 

 

7

437028.5

 

7 = 1, = "1"  ) = 1

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement on November 19,
2015, but effective as of the date and year first above written.

 

CSG SYSTEMS INTERNATIONAL, INC.

 

 

 

 

By: /s/ Bret C. Griess

 

 

CSG SYSTEMS, INC.

 

 

 

 

By: /s/ Bret C. Griess

 

 

EXECUTIVE

 

 

 

 

By: /s/ Peter E. Kalan

Peter E. Kalan





 

 

8

437028.5

 

8 = 1, = "1"  ) = 1

--------------------------------------------------------------------------------

Exhibit 10.48B

 

 

Exhibit A

 

EQUITY AGREEMENT AMENDMENTS

 

Time-Based Restricted Stock Awards

 

 

Date of Agreement

Number of Unvested

Shares as of 3/31/2016

Number of Shares Whose

Vesting Will be Accelerated

 

 

 

February 27, 2013

10,257

10,257

February 19, 2014

15,038

7,519

February 19, 2015

21,414

7,138

 

 

 

 

1

437028.5